Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pub 20200181321 see abstract, pages 2 paragraphs [0018], [0019] and [0020]; or USP 10774030 paragraph col. 2 line 32.

Applicants’ claim 1 is directed to a composition comprising:

                   
    PNG
    media_image1.png
    126
    368
    media_image1.png
    Greyscale

the bringing group A comprises at least one of a carbon-carbon bond or a[nother] bridging group, R comprises between 0 and 4 of a first hydrocarbon, and n is between 2 and 3,000.


 Note US Pub 20200181321 discloses a composition comprising”

    PNG
    media_image2.png
    329
    374
    media_image2.png
    Greyscale

1-A-R2- and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 and A is a link and X1 and X2 can be selected to be any halogen atom or may not be present.
Thus, the composition of the reference I reads on the composition of the reference containing the unit as claimed when  “L” corresponds with applicants “A” when L is –R1-A-R2- and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 and X1 and X2 are zero. 
Reference ‘321: L is – R1-A-R2-- corresponds to Applicants’ A
Reference ‘321: X independently F, Cl, Br or I or zero wherein y1 and y2 are 0 which corresponds to Applicants’ R1 and R2 when R is R0.
Note also USP 10774030 discloses a moldable biodegradable and biocompatible polymers made using nontoxic monomers such as:

    PNG
    media_image3.png
    92
    299
    media_image3.png
    Greyscale

wherein L is defined as --R1-A-R2-- wherein R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms
and A is a linking group selected from: 

    PNG
    media_image4.png
    229
    277
    media_image4.png
    Greyscale

The references do not disclose each of the permeations as claimed of y. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select X1, X2, y1 and y2 is F, Cl, Br or I wherein y1 and y2 are 0 since the reference discloses zero as one of the selections.  Thus, when X is zero wherein y1 and y2 are 0 which corresponds to Applicants’ R1 and R2 when R is R0 and the monomer units are the same. One of ordinary skill would have known to select y1 and y2 are 0 since the reference discloses zero as one of the selections. In conclusion,  view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.


With regard to claim 2, wherein the bridging group comprises a linear hydrocarbon chain or a branched hydrocarbon chain. 

In paragraph [0018]  of US Pub 20200181321 as noted above, L is –R1-A-R2- and A is a link and X1 and X2 can be selected to be any halogen atom or may not be 
With regard to reference USP 10774030 see discussion for ‘030  above. Note that L and A may be:


    PNG
    media_image5.png
    367
    649
    media_image5.png
    Greyscale



With regard to claim 3, wherein the bridging group comprises between 1 and 10 carbon atoms. 

Note that R1 of ‘US Pub 20200181321  is – (CH2)m --, R2 -- (CH2)n -- wherein n and m are each independently 1 or 2. 
See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms. 


With regard to claim 4, wherein the bridging group is saturated.
As noted above in US Pub 20200181321,  L which corresponds to the bridging group in ‘321 (or A) is –R1-A-R2- and A (of the reference) is a linking group as shown in paragraph [0009] A and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 which allows for saturated moieties. 
See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms. 


With regard to claim 5, wherein the bridging group is unsaturated.
As noted above in US Pub 20200181321, L is –R1-A-R2- and A is a linking group and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 which allows for saturated moieties.
See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms. 


With regard to claim 6, wherein the bridging group  further comprises at least one of an oxygen atom, a sulfur atom, a nitrogen atom, or a phosphorus atom.  

As noted above in ‘321,, L is –R1-A-R2- and paragraph [0009] further discloses that A is a linking group:

    PNG
    media_image6.png
    295
    353
    media_image6.png
    Greyscale


See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and A:

    PNG
    media_image7.png
    271
    353
    media_image7.png
    Greyscale



With regard to claim 7, wherein the bridging group further comprises at least one of an alcohol, a carboxylic acid, a methoxy group, an ether, or a furan.

See discussion for claim 6 and paragraph [0009] in reference US Pub 20200181321. 
USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and A 

    PNG
    media_image7.png
    271
    353
    media_image7.png
    Greyscale


Thus, the references disclose the same monomer as claimed when X1, X2, y1 and y2 is F, Cl, Br or I wherein y1 and y2 are 0 since the reference discloses zero as one of the selections.  When X is zero wherein y1 and y2 are 0 which corresponds to Applicants’ R1 and R2 when R is R0 and the monomer units are the same. In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20200181321 see abstract, pages 2 paragraphs [0018], [0019] and [0020]; or USP 10774030 paragraph col. 2 line 32.

Applicants’ claim 1 is directed to a composition comprising:

                   
    PNG
    media_image1.png
    126
    368
    media_image1.png
    Greyscale

the bringing group A comprises at least one of a carbon-carbon bond or a[nother] bridging group, R comprises between 0 and 4 of a first hydrocarbon, and n is between 2 and 3,000.


 Note US Pub 20200181321 discloses a composition comprising”

    PNG
    media_image2.png
    329
    374
    media_image2.png
    Greyscale

wherein L is –R1-A-R2- and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 and A is a link and X1 and X2 can be selected to be any halogen atom or may not be present.
Thus, the composition of the reference I reads on the composition of the reference containing the unit as claimed when  “L” corresponds with applicants “A” when L is –R1-A-R2- and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 and X1 and X2 are zero. 
Reference ‘321: L is – R1-A-R2-- corresponds to Applicants’ A
Reference ‘321: X independently F, Cl, Br or I or zero wherein y1 and y2 are 0 which corresponds to Applicants’ R1 and R2 when R is R0.
Note also USP 10774030 discloses a moldable biodegradable and biocompatible polymers made using nontoxic monomers such as:

    PNG
    media_image3.png
    92
    299
    media_image3.png
    Greyscale

wherein L is defined as --R1-A-R2-- wherein R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms
and A is a linking group selected from: 

    PNG
    media_image4.png
    229
    277
    media_image4.png
    Greyscale

The references do not disclose each of the permeations as claimed of y. However, it would have been obvious to one of ordinary skill in the art at the time the 1, X2, y1 and y2 is F, Cl, Br or I wherein y1 and y2 are 0 since the reference discloses zero as one of the selections.  Thus, when X is zero wherein y1 and y2 are 0 which corresponds to Applicants’ R1 and R2 when R is R0 and the monomer units are the same. One of ordinary skill would have known to select y1 and y2 are 0 since the reference discloses zero as one of the selections. In conclusion,  view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention 
cannot be deemed as unobvious and accordingly is unpatentable.


With regard to claim 2, wherein the bridging group comprises a linear hydrocarbon chain or a branched hydrocarbon chain. 

In paragraph [0018]  of US Pub 20200181321 as noted above, L is –R1-A-R2- and A is a link and X1 and X2 can be selected to be any halogen atom or may not be present. And applicants’ n is between 2 and 3,000 overlaps applicants’ formula (II) is a repeating structure, i.e. >2. 
With regard to reference USP 10774030 see discussion for ‘030  above. Note that L and A may be:


    PNG
    media_image5.png
    367
    649
    media_image5.png
    Greyscale



With regard to claim 3, wherein the bridging group comprises between 1 and 10 carbon atoms. 

Note that R1 of ‘US Pub 20200181321  is – (CH2)m --, R2 -- (CH2)n -- wherein n and m are each independently 1 or 2. 
See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms. 


With regard to claim 4, wherein the bridging group is saturated.
As noted above in US Pub 20200181321,  L which corresponds to the bridging group in ‘321 (or A) is –R1-A-R2- and A (of the reference) is a linking group as shown in paragraph [0009] A and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 which allows for saturated moieties. 
See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms. 


With regard to claim 5, wherein the bridging group is unsaturated.
As noted above in US Pub 20200181321, L is –R1-A-R2- and A is a linking group and  R1 is – (CH)2)m --, R2 --(CH2)n-- wherein n and m are each independently 1 or 2 which allows for saturated moieties.
See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and R1, R2  are each independently selected from a bond or a straight chain or branched, saturated or unsaturated, alkylene alkenylene …up to 12 carbonate atoms. 


With regard to claim 6, wherein the bridging group  further comprises at least one of an oxygen atom, a sulfur atom, a nitrogen atom, or a phosphorus atom.  

As noted above in ‘321,, L is –R1-A-R2- and paragraph [0009] further discloses that A is a linking group:

    PNG
    media_image6.png
    295
    353
    media_image6.png
    Greyscale


See USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and A:

    PNG
    media_image7.png
    271
    353
    media_image7.png
    Greyscale



With regard to claim 7, wherein the bridging group further comprises at least one of an alcohol, a carboxylic acid, a methoxy group, an ether, or a furan.

See discussion for claim 6 and paragraph [0009] in reference US Pub 20200181321. 
USP 10774030 paragraph col. 2 line 32 wherein L is defined as --R1-A-R2- and A

    PNG
    media_image7.png
    271
    353
    media_image7.png
    Greyscale

In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.

Claim Objections
Claims 8-15 are objected to because of the following informalities: 

With regard to claim 8, wherein the R comprises a linear hydrocarbon chain or a branched hydrocarbon chain.

Although claim 8 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a rejected claim above and may be allowable if rewritten in independent form and after a subsequent search.

With regard to claim 9, wherein R comprises between 1 and 10 carbon atoms. 
Although claim 9 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a rejected claim above and may be allowable if rewritten in independent form and after a subsequent search.

With regard to claim 10, wherein R is saturated.
Although claim 10 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a rejected claim above and may be allowable if rewritten in independent form and after a subsequent search.

With regard to claim 11, wherein R is unsaturated.
Although claim 11 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a rejected claim above and may be allowable if rewritten in independent form and after a subsequent search.

With regard to claim 12, wherein R further comprises at least one of an oxygen atom, a sulfur atom, a nitrogen atom, or a phosphorus atom.

Although claim 12 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a 


With regard to claim 13, wherein R further comprises at least one of an alcohol, a carboxylic acid, a methoxy group, an ether, an aromatic, or a furan.

Although claim 13 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a rejected claim above and may be allowable if rewritten in independent form and after a subsequent search.

With regard to claim 14, wherein A and R are derived from a biphenyl diol.
Although claim 14 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a rejected claim above and may be allowable if rewritten in independent form and after a subsequent search.

With regard to claim 15, wherein the biphenyl diol is bioderived.
Although claim 15 is not anticipated or rendered obvious from the reference ‘321 when X (which corresponds to applicants’ R) is present, the claim is dependent upon a rejected claim above and may be allowable if rewritten in independent form and after a subsequent search.

Election/Restrictions
Original claims 1-20 were subject to a Restriction Requirement. Applicants’ have elected, without traverse, Group I directed to claims 1-15 with rights reserved to file a divisional application for the non-elected claims.  

Group I, Claims 1-15, drawn to a composition, classified in 528/287;

Group II, Claim 16, drawn to another separate and distinctly different composition, classified in 528/193;

Group III, Claim 17, drawn to another separate and distinctly different composition, classified in 528/193;

Group IV, Claim 18, drawn to another separate and distinctly different composition, classified in 528/193;

Group V, Claim 19, drawn to a method of making another separate and distinctly different composition, classified in 528/194; or

Group VI, Claim 20, drawn to a method of making a composition.

Applicant’s election without traverse of claims 16-20 in the reply filed on 6-25-21 is acknowledged.


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.